PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/864,089
Filing Date: 8 Jan 2018
Appellant(s): Clark, Benjamin, T.



__________________
R. Tracy Crump
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07 December 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08 July 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0135434 to Bodenhamer in view of U.S. Patent No. 1,624,629 to Scott.
Regarding Claims 1 and 2, Bodenhamer teaches an egg incubator comprising: a base assembly (Bodenhamer Fig. 8 #130); and a lid assembly (Bodenhamer Fig. 8 #30) detachably mounted atop of the first assembly, the lid assembly includes a removable cover body 
Regarding Claim 6, Bodenhamer as modified teaches the lid assembly includes a heating element and an electronic controller operative connected to the heating element to control the temperature and humidity within the tray interior (Bodenhamer Fig. 10 and Fig. 9). 
Regarding Claim 7, Bodenhamer as modified teaches the base assembly includes an automated egg turner supported by the base tray within the tray interior and operatively connected to the controller (Bodenhamer last sentence paragraph [0028)). 

Claims 3, 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0135434 to Bodenhamer in view of U.S. Patent No. 1,624,629 to Scott as applied to claims 1, 2, 6, 7 above, and further in view of U.S. Patent No. 5,418,028 to DeWitt. 
.
NEW GROUNDS OF REJECTION
None
WITHDRAWN REJECTIONS
None
(2) Response to Argument
Applicant's arguments with regards to claims 1-4 and 6-8 have been fully considered but they are not persuasive.
	The primary reference of Bodenhamer (Bodenhamer Figs. 1-11) teaches the claimed structural components of the claimed egg incubator.  It teaches a base, a lid, a base tray, a recessed channel in the tray, a heating element, and electronic controller, insulation and an egg turner as outlined in the above grounds of rejection.  Bodenhamer is silent on the tray sidewall having a fill port extending there through and opening into the channel for adding water into the tray sidewall and a removable plug enclosing the fill port.  The issue at hand is would it have been obvious to one of ordinary skill in the art to modify the teachings of Bodenhamer with a 
The examiner maintains that Scott teaches a fill port extending through and opening into the channel for addition of water. The opening in the sidewall of Scott is the “fill port’. This opening extends through the entire sidewall thickness and opens into an interior of the 
Applicant argues that Scott is “archaic” and not relevant to current day incubators. However, it is the examiner’s position that the age of Scott is a strong teaching of the general knowledge of one of ordinary skill in the art that it has been old and notoriously well-known practice in the art of incubators to supply water to an incubator through and opening in the sidewall of the incubator. Scott even refers to the opening as access the moisture supplying means “D” on Page 1 line 52-53.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The examiner maintains that the obvious judgement takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made. The general concept of introducing water into an enclosed space through an aperture in the sidewall so that water can be added/replenished/removed without disassembling the device is old and notoriously well-known as taught by Scott and as illustrated by additional examples of general knowledge found in U.S. Patent No. 3,024,76 Fig. 4 #40 and #36; U.S. Patent No. D762,013; U.S. Patent No. 1,395,955 #17 and #16. The examiner maintains that to modify the primary 
The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANDREA M VALENTI/Primary Examiner, Art Unit 3643         
11 January 2022                                                                                                                                                                                               

Conferees:
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643  
                                                                                                                                                                                                      /TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an